DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JAMES G. BEEKMAN,
                            Appellant,

                                    v.

  ONEWEST BANK, F.S.B., and FEDERAL HOME LOAN MORTGAGE
                       CORPORATION,
                          Appellees.

                              No. 4D16-3751

                         [December 14, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
502008CA041520XXXXMB.

  William H. Pincus of Pincus & Currier LLP, West Palm Beach, for
appellant.

   Nicole R. Ramirez of eXL Legal, PLLC, St. Petersburg, for appellee
Federal Home Loan Mortgage Corporation.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.